Citation Nr: 1327399	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  10-04 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for recurrent right knee discomfort.

2.  Entitlement to service connection for recurrent right knee discomfort.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran had active service from June 1961 to October 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision. 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for recurrent right knee discomfort is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a January 1992 rating decision, the Veteran's claim of service connection for recurrent right knee problem was denied on the basis that there was no evidence to show that this condition had its incurrence on active duty.

2.  Evidence received since the January 1992 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for recurrent right knee discomfort.



CONCLUSIONS OF LAW

1.  The January 1992 rating decision denying the Veteran's claim of service connection for recurrent right knee problem is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for recurrent right knee discomfort has been submitted.  The claim is reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for recurrent right knee discomfort, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen his claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
	
II.  Analysis

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for recurrent right knee discomfort.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's claim for service connection for recurrent right knee discomfort was previously denied in a January 1992 rating decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).   

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the January 1992 denial of service connection for recurrent right knee problem was that there was no evidence to show that this condition had its incurrence on active duty.  At the time of the denial, the Veteran's service treatment records, post- service treatment records, and a VA examination report were considered.  The new evidence submitted since this denial consists primarily of statements from the Veteran, private medical records, and a statement from a former fellow service member.

With regard to the newly submitted evidence, the Board notes that the claims file contains an October 2005 statement from a former fellow service member.  In this statement, the former fellow service member recalled the Veteran twisting his leg and knee while climbing over cargo and personnel to get a troop door up and open after a helicopter crashed onto their aircraft.

In light of the fact that the Veteran's claim was denied in January 1992 based on the fact that there was no evidence to show that this condition had its incurrence on active duty, and newly submitted October 2005 lay statement corroborates the Veteran's consistent story that he sustained a leg/knee injury during his active duty, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  Shade, supra.  As such, this claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.

ORDER

As new and material evidence has been submitted regarding the claim for service connection for recurrent right knee discomfort, the Veteran's claim is reopened.  To this extent only, the appeal is granted.

REMAND

After a thorough review of the Veteran's claims folders, the Board has determined that additional development is necessary prior to the adjudication of this claim.

The Veteran asserts that he injured his right knee while involved in the Iran Desert One Rescue Mission on April 24, 1980, on active duty.  He asserts that he was the leading loadmaster on a C-130 that was involved in a helicopter crash.  Specifically, a helicopter struck his plane, causing both to crash.  While trying to open doors and rescue troops on board, he injured his right knee.  The Veteran asserted in his previous October 1991 claim that he has suffered recurrent swelling and pain since April 1980. 

A review of the service treatment records reveals no complaints, treatment, or diagnoses of a right knee disability of any kind.

Post service, the Veteran underwent a VA examination in November 1991.  The examiner noted a history of soft tissue injury to the right knee in 1980, and x-rays were noted as negative at this time.  The Veteran complained of occasional stiffness and discomfort but no actual pain.  The Veteran was diagnosed with recurrent right knee discomfort.  The Veteran underwent a total right knee arthroplasty in May 2004.

Additionally, as noted above, the Veteran has submitted in support of his claim an October 2005 statement from a former fellow service member, in which it was noted that the Veteran twisted his leg and knee while climbing over cargo and personnel to get a troop door up and open after a helicopter crashed onto their aircraft in service.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Veteran is competent to report experiencing knee swelling or discomfort since active service, he has submitted lay evidence from another source supporting his assertions of suffering an in-service right knee injury, and he has a current diagnosis of a right knee disability.  Therefore, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  As such, the Veteran should be scheduled for a VA examination to determine whether he has a current right knee disability of any kind that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, the Board notes that the claims file contains copies of the Veteran's service treatment records.  However, these records do not appear to contain a copy of any medical documents pertaining to the Veteran's separation from service.  As such, upon remand, the RO/AMC should ensure that all available service treatment records have been associated with the claims file, to specifically include any medical documents pertaining to the Veteran's separation from service. 

Further, the Board notes that the Veteran has indicated that he received medical treatment at the island of Masirah.  An October 2006 request and a February 2007 request for records from Masirah Hospital were issued with no responses.  As such, if the RO/AMC determines that these records are unavailable, the Veteran should be notified of such, and a Formal Finding of Unavailability should be made with regard to these records.

Finally, the Veteran should be provided adequate notice with regard to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with adequate notice with regard to how appropriate disability ratings and effective dates are assigned in accordance with Dingess. 

2. Ensure that all available service treatment records from the Veteran's military service have been associated with the claims file, to specifically include any medical documents pertaining to the Veteran's separation from service.  Also request the Veteran's complete personnel file.

3. If medical records from the island of Masirah during the Veteran's service are unavailable, the Veteran should be notified of such, and a Formal Finding of Unavailability should be made with regard to these records.

4. Schedule the Veteran for an appropriate VA examination for his claimed right knee disability.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  Then, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran has a current right knee disability of any kind that was caused or aggravated by his active duty service.

The Board specifically finds that the Veteran's statements regarding his participation in Operation Eagle Claw and the consequent injury to the knee are credible.  Therefore, the question revolves around the likelihood of such an injury leading to his current knee disability.   The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

5. Conduct any additional development deemed necessary, based on any newly received evidence. 

6. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent adjudication of the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. 
§ 3.655 (2012).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


